Citation Nr: 1710891	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

2.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for ischemic heart disease.  Jurisdiction was subsequently transferred to the RO in St.
Petersburg, Florida.

In November 2014, the Veteran and his spouse presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

In April 2014 and December 2014, the Board remanded the claims for additional development.  The last Board remand included the issue of entitlement to service connection for PTSD and in a subsequent September 2016 rating decision, the RO granted entitlement to service connection for PTSD and assigned a rating and effective date.  As the foregoing represented a complete grant of the benefits before the Board it will not be considered further herein.  As will be discussed below, the Veteran has disagreed with the disability rating assigned for the service-connected PTSD and this issue will be remanded to the RO.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A heart disability, to include ischemic heart disease, was not manifest in service or within one year of separation from service and is not otherwise related to the Veteran's active service, to include as due to herbicide exposure.


CONCLUSION OF LAW

A heart disability, to include ischemic heart disease, was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in February 2011 and November 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Records from the Social Security Administration (SSA) also have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, the Veteran was provided VA examinations for his claimed heart disability in March 2011 and May 2016.  In each case, the examiner concluded that the Veteran did not have ischemic heart disease or other heart disability for which presumptive service connection could be granted.  The conclusions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the November 2014 Board hearing, the November 2015 notice letter, the association of VA treatment records and SSA records, the May 2016 VA examination, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There is a one year presumption for cardio-vascular renal disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In addition, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzemetal's angina).  38 C.F.R. § 3.309(e).  Ischemic heart disease associated with herbicide agent exposure in service for VA presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  See id, Note 2.

The Board notes, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has ischemic heart disease due to in-service exposure to herbicides during his service in Vietnam.  

The Veteran's September 1970 Report of Medical History prior to entrance into service included a normal examination of the heart.  In a contemporaneous Report of Medical History, the Veteran denied a past history of shortness of breath, pain or pressure in the chest, chronic cough, or palpitations or pounding heart.  A March 1972 dental treatment record included the Veteran's denial of prior treatment for heart trouble.  

An August 1981 physical examination record included a finding of a cardiovascular systolic murmur, grade 1, over the aorta with EKG suggestive of left ventricular hypertrophy by voltage criteria.  The cause was noted to be undetermined.  Chest x-rays were normal.

In November 1998, the Veteran denied a history of heart disease, rheumatic heart disease, heart or valve surgery, or a heart pacemaker.  An April 2002 routine chest x-ray showed the heart to be within normal limits.  In July 2005, the Veteran denied a history of cardiac disease.  Specifically, he denied a history of chest pain, palpitations, paroxysmal nocturnal dyspnea (PND), orthopnea, or pedal edema.  Subsequent cardiac examination was within normal limits.  

A January 2009 cardiology assessment as part of the Veteran's claim for SSA disability benefits indicated that cardiac and lung examinations were within normal limits.  The Veteran reported chest pain that was considered to be typical for chronic stable angina, although he was noted to have at least two positive coronary artery disease risk factors.  The final assessment was noncardiac chest pain that was non-exercise limiting.

A February 2009 private clinical summary included the Veteran's reports of dizziness, with chest tightness and cramps in the bilateral legs and hands.  The Veteran reported having a heart murmur, swelling in the feet or ankles, and an irregular heartbeat / palpitations.  A treadmill stress test was ordered.  The resulting February 2009 Q-stress test report indicated that there were no noted arrhythmias, no chest pain, that the resting ECG showed anterior and lateral J point elevation, and that with exercise there was minimal upsloping ST depression inferiorly.  The Veteran's exercise ability was noted to be fair and that electrocardiographically he was non-diagnostic for ischemia.

The Veteran was afforded a VA examination in March 2011.  The Veteran denied a prior history of acute myocardial infarctions, cardiac illnesses, congestive heart failure, or acute rheumatic heart disease.  There was no history of cardiac surgery.  The Veteran described undergoing an exercise treadmill test 3 years previously, but was unclear as to the results of the test.  He had not undergone heart catheterization.  He experienced occasional episodes of chest pain, particularly with exertion.  The Veteran denied shortness of breath, orthopnea, paroxysmal nocturnal dyspnea (PND), or lower extremity edema.  He was not on any treatment for the heart.  Following examination, the examiner concluded that there was no objective evidence on examination or review of the medical records establishing the presence of ischemic heart disease.  

A January 2015 private treatment record included the Veteran's complaints of shortness of breath, cough, and chest pain for the previous week.  He denied palpitations.  The record indicated a known history of coronary artery disease.  Physical examination indicated regular heart rate and rhythm, normal heart sounds, and normal capillary refill.  An EKG showed left atrial enlargement and left ventricular hypertrophy, but the interpretation indicated normal sinus rhythm, no acute ischemic changes, no STEMI, normal QRS, normal ST waves, normal T waves, normal axis, normal intervals, and good tracing.  A contemporaneous chest x-ray was normal.  The ultimate disposition was chest pain and rule out acute coronary syndrome.

The Veteran was afforded a VA examination in May 2016.  The examiner noted review of the claims file.  The examiner concluded that the Veteran had not previously been diagnosed with a heart condition.  The Veteran reported the onset of heart-related symptoms in 1980, including chest pains following exertion.  These problems had worsened over time.  The examiner noted that the Veteran did not have a heart condition that qualified within the generally accepted medical definition of ischemic heart disease.  The Veteran was not on medication for his heart and there was no history of or current findings consistent with myocardial infarction, congestive heart failure, cardiac arrhythmia, heart valve condition, infectious cardiac condition, pericardial adhesions, or surgical or non-surgical procedures for the heart.  There was a hospitalization in 2011 for a cardiac stress test.  Examination of the heart was normal, as were contemporaneous EKG, chest x-rays, and echocardiogram diagnostic tests.  In addition, a February 2006 exercise stress test and a February 2009 Q-stress test were noted to have been negative.  The examiner concluded that it was less likely than not that the claimed heart disability was incurred in or caused by service, to include herbicide exposure.  The rationale noted the multiple mentions of ischemic heart disease in the Veteran's medical records, but that there was no documentation to support that there had ever been a myocardial infarction or that he otherwise had ischemic heart disease.  The examiner noted the Veteran's reports of an inability to do a 2009 stress test, which was inconsistent with the documented normal results of the stress test.  The Veteran had not been seen by a cardiologist, did not have hypertension, and did not take any medication for the purported ischemic heart disease.  The examiner concluded that there was no compelling evidence that the Veteran had ischemic heart disease, coronary artery disease, or myocardial infarction either in the past or at present.  

In an October 2016 statement, the Veteran's attorney representative argued that the Veteran's medical records did substantiate the existence of ischemic heart disease and pointed to multiple complaints of chest pain and shortness of breath.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current heart disability, to include ischemic heart disease, that was incurred in or is otherwise related to service, to include in-service herbicide exposure.

With regard to presumptive service connection based on herbicide exposure, the Veteran's DD Form 214 confirms that the Veteran experienced "service in Vietnam," during the Vietnam era such that exposure to herbicides to include Agent Orange is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).  In addition, the Board recognizes that ischemic heart disease is one of the diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

That said, the evidence is against finding that the Veteran has ischemic heart disease now or at any time during the appellate time period.  In reaching that determination, the Board finds the March 2011 and May 2016 VA medical opinions of significant probative value.  In each case, the examiner concluded that the Veteran did not and had not had ischemic heart disease.  The May 2016 VA medical examiner specifically noted the prior documentations of ischemic heart disease (including those outlined above), but concluded that there were no diagnostic findings to support such assessments.  In each case, the examiners' opinions were based on review of the Veteran's lay contentions and review of the medical evidence of record.  Further, complete and thorough rationales were provided for the opinions rendered.  The examiners' conclusions are fully explained and consistent with the evidence of record.

The Board recognizes that a January 2009 cardiology assessment noted that the Veteran's reports were consistent with chronic stable angina, which is specifically listed as covered under the presumptive provisions for ischemic heart disease.  A subsequent February 2009 stress test report, however, specifically indicated that there were no findings consistent with ischemia on testing and later diagnostic testings have consistently found no evidence to support a finding of ischemic heart disease.  Subsequent notations of a history of myocardial infarction or otherwise of ischemic heart disease appear to have been based solely on the Veteran's reports, which are entirely inconsistent with the diagnostic testing throughout the appellate time period and the other evidence of record.  As such, they are afforded little probative weight.

As to the Veteran's efforts to diagnose himself with ischemic heart disease, he certainly is competent to report chest pain, shortness of breath, relate what he has been told by professionals, and other observable symptoms, but the Board finds the opinions of the competent medical professionals to be the most probative evidence of record as to the existence of ischemic heart disease.  

Here, there are notations of items such as a known history of coronary artery disease.  The Veteran is competent to relate this report since we assume that he has been informed of what is contained in the record.   See Jandreau v. Nicholson, 493 F.3d 1372 (Fed. Cir. 2007).  However, the provisions of section 3.303(b) must be considered.  That regulation clearly establishes that the use of a label, such as the terms chronic or a diagnosis, is not adequate to establish the presence of underlying pathology.  Rather, there must be characteristic manifestations sufficient to identify the disease entity.  Here, upon review of the record, it was determined by a medical professional that the Veteran did not have the manifestations sufficient to establish he presence of the disease process.  To the extent that there are other such labels contained in the file, such evidence is lacking in support and contradicted by the more probative negative evidence.  To the extent that the Veteran has reported that he has ischemic heart disease, his opinion is of no greater value than the medical opinion upon which it is based.

As such, a finding of ischemic heart disease is not warranted.  As to otherwise linking the Veteran's heart problems with his service, during his May 2016 VA examination the Veteran reported the onset of heart symptoms in 1980, which included chest pain after exertion.  The Veteran has not reported the onset of symptoms in service or within one year of separation from service and the medical evidence does not otherwise suggest any association between the Veteran's current heart problems and his service.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

ORDER

Entitlement to service connection for a heart disability, to include ischemic heart disease, is denied.


REMAND

As discussed above, in a September 2016 rating decision the RO granted entitlement to service connection for PTSD and assigned a 50 percent rating, effective February 16, 2008.  In December 2016, the Veteran submitted a Notice of Disagreement (NOD) as to the rating assigned, specifically requesting a 70 percent disability rating.  As such, remand is required to afford the RO the opportunity to provide the Veteran with an SOC on the issue of entitlement to an initial rating greater than 50 percent for PTSD.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the Veteran's claim for entitlement to an initial rating greater than 50 percent for PTSD.  If, and only if, the Veteran perfects an appeal with respect to that claim, the AOJ should ensure that any indicated development is completed before the issue is certified for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


